Citation Nr: 1243892	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to a rating higher than 20 percent for a right knee disability.

3.  Entitlement to total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1991 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

Except for the claim for a total disability rating for compensation based on individual unemployability, the claims were remanded by the Board in December 2010. 

In April 2012, the Veteran submitted a report from a private physician, which raised the claims of service connection for right and left ankle disabilities, a left knee disability, a cardiac condition, erectile dysfunction, hearing loss, and tinnitus, a new and material evidence claim for a disability of the lumbar spine, and a claim for increase for the service-connected mood disorder, which are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a bilateral foot disability, in a report in March 2012, a private physician concluded that the service-connected right knee disability caused or aggravated the Veteran's current foot problems.  As the evidence of record is insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed. 


On the claim for increase for the right knee disability, in March 2012, the Veteran had arthroscopic surgery on the right knee.  As there has been a material change in the disability, a VA examination is warranted. 

On the claim for total disability rating for compensation based on individual unemployability, in a report in March 2012, a private physician concluded that the Veteran was unemployable due to his service-connected disabilities, namely, mood disorder and a right knee disability.  A claim of unemployability reasonably raised by the record is not a separate claim for benefits, but rather is part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In light of the above, the case is REMANDED for the following action: 

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability, including the duty to notify and the duty to assist.

2.  Obtain VA records since October 2005. 

3.  Afford the Veteran a VA examination to determine:

a).  Whether the pre-existing pes planus or hallux valgus noted on entrance examination was aggravated by service. 

In formulating the opinion, a preexisting condition is aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 




Aggravation is not conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

b).  If the pre-existing pes planus or hallux valgus was not aggravated by service, then are the pre-existing pes planus or hallux valgus aggravated, that is, made worse by the service-connected right knee disability. 

In this context, the term "aggravation" means a permanent increase in the pre-existing pes planus or hallux valgus, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee as contrasted to a temporary worsening of symptoms.

c).  For a foot disability other than pre-existing pes planus or hallux valgus, if any:

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current foot disability other than the pre-existing pes planus or hallux valgus had onset in service, if not,  






d).  Is any current foot disability other than the pre-existing pes planus or hallux valgus caused by or aggravated by the service-connected right knee disability. 

The term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee disability as contrasted to a temporary worsening of symptoms. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential etiologies, when the events in service or a service-connected disability is not more likely than any other to cause or aggravate any current foot disability and that an opinion on is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file should be made available to the examiner. 

4.  Afford the Veteran a VA examination to determine the level of right knee impairment. 

The VA examiner is asked to describe: 








a).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

b).  Any ligament instability; and, 

c).  The effects the disability has on the Veteran's employment.

The Veteran's file should be provided to the VA examiner for review. 

5. On completion of the development, adjudicate the claims. If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



